Wells, J., orally.
1. As to the admissibility of Bullen, the witness: —
He had given to the demandant a quitclaim deed, under which the premises are claimed in this action, and, on the voir dire, stated that he had sold the buildings to the demandant.
We understand this sale to have been included in the deed. *587Suppose he did not own the buildings, and yet gave a quitclaim deed of them, would he be liable ? The general principle is that, under such a deed, no reclamation can be had, though, the title should fail, as to the land or as to the buildings.
But if his sale of the buildings was fraudulent, he was competent as a witness, for he was released. It is said, however, that the court did not pass upon the release. Still it was called a release ; the trial went on. • no objection to its sufficiency was made ; and we must presume the opposing party waived all objection to it.
2. As to the admissibility of the deposition: —In such cases it is the usage to presume the genuineness of official signatures. Prima fade, they prove themselves. The onus is on the objecting party. Such documents arc deemed authentic, in the absence of controling proof.
3. The buildings were erected by the intestate, with consent of the landlord. It is now claimed that they belong to his administratrix. But no such question arises upon the pleading. And if the matter were, as is alleged, it would not follow that the demandant cannot recover the land. For whether he did or did not recover, she would have a reasonable time, in which to remove them.
4. It is contended that, against the fraudulent conveyance of her intestate, the administratrix can hold the property for creditors. But she could not controvert the title to the land ; she eould not sue a writ of entry. The law gives her simply the power to sell.
5. As to the claim for betterments, under an adverse possession : —■
The two occupations could not be united to make up the six years. In order to tack one possession to the other, the title must pass by some contract from the former to the latter occupant. In this case, no title passed to the administratrix. A holding by one, under the grantee to whom he has conveyed in fraud of creditors, is not adverse.

Judgment on the verdict.